DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                WILLIAM TOLIA and JANNET TOLIA,
                          Appellants,

                                    v.

                              JAY DARFLER,
                                 Appellee.

                              No. 4D19-849

                          [February 13, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; David A. Haimes, Judge; L.T. Case No. CACE17-000411.

  Harley J. Storrings and Gregory R. Barthelette of Storrings Law,
Coral Springs, for appellants.

    Lindsey M. Tenberg of Lindsey M. Tenberg, P.A., Lighthouse Point,
for appellee.

PER CURIAM.

  Affirmed.

LEVINE, C.J., GROSS and DAMOORGIAN, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.